                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
SHAWN ROWLETT,                 :
                               :
          Petitioner,          :    Civ. No. 18-17153 (NLH)
                               :
     v.                        :    MEMORANDUM AND ORDER
                               :
S. YOUNG,                      :
                               :
          Respondent.          :
______________________________:

     IT APPEARING THAT:

     1.   Petitioner is an inmate currently confined at the

Federal Correctional Institution at Fairton in Fairton, New

Jersey, and has filed a Petition for Writ of Habeas Corpus

pursuant to 28 U.S.C. § 2241.   ECF No. 1.   Petitioner has now

paid the filing fee.

     2.   Although Petitioner submitted his Petition on the

correct form, he failed to complete it in its entirety.

Specifically, he failed to sign the Petition under penalty of

perjury as required by the Rules Governing Habeas Proceedings as

well as by the Local Civil Rules.   1




1Local Civil Rule 81.2 provides:
     Unless prepared by counsel, petitions to this Court for a
     writ of habeas corpus . . . shall be in writing (legibly
     handwritten in ink or typewritten), signed by the
     petitioner or movant, on forms supplied by the Clerk.
Loc. Civ. R. 81.2(a). In addition, Rule 2(c)(5) of the Rules
Governing Section 2254 Cases, applicable to § 2241 cases through
Rule 1(b), requires that the petition be signed under penalty of
perjury by the petitioner.
     3.   Petitioner must file an amended petition that is signed

under penalty of perjury as required.

     IT IS THEREFORE on this    5th     day of March, 2019,

     ORDERED that the Clerk of Court shall reopen this matter by

making a new and separate entry on the docket reading “CIVIL

CASE REOPENED;” and it is further

     ORDERED that the Clerk of the Court shall forward

Petitioner a blank habeas petition form “AO 242 (12/11) Petition

for a Writ of Habeas Corpus Under 28 U.S.C. § 2241” for use by

Petitioner; and it is further

     ORDERED this matter shall be ADMINISTRATIVELY TERMINATED 2;

and it is further

     ORDERED that, if Petitioner wishes to re-open this action,

he shall so notify the Court within 30 days of the date of entry

of this Order, in writing addressed to Clerk of the Court, at

Mitchell H. Cohen Building and U.S. Courthouse, Fourth and


2 Petitioner is informed that administrative termination is not a
“dismissal” for purposes of the statute of limitations, and that
if the case is reopened, it is not subject to the statute of
limitations time bar if it was originally filed timely, see
Papotto v. Hartford Life & Acc. Ins. Co., 731 F.3d 265, 275
(2013) (distinguishing administrative terminations from
dismissals); Jenkins v. Superintendent of Laurel Highlands, 705
F.3d 80, 84 n.2 (2013) (describing prisoner mailbox rule
generally); Dasilva v. Sheriff's Dep’t., 413 F. App’x 498, 502
(3rd Cir. 2011) (per curiam) (“[The] statute of limitations is
met when a [petition] is submitted to the clerk before the
statute runs ….”).
                                2
Cooper Streets, Camden, New Jersey, 08101; Petitioner’s writing

shall include an amended petition which is signed under penalty

of perjury as required; and it is finally

     ORDERED that the Clerk of the Court shall serve a copy of

this Order upon Petitioner by regular U.S. mail.



                                      s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




                                3
